Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of the Claims
	Claims 1-7, 9, 11-25 are pending.  Applicant cancelled claims 8 and 10.  Claims 1-7, 9, 11-13 and 17-25 stand withdrawn as not reading on an elected group.
Priority
	The instant application, 15778051, filed 5/22/2018 claims priority as follows:

    PNG
    media_image1.png
    88
    390
    media_image1.png
    Greyscale
.
The foreign priority document is not in English.
Response to Applicant Argument/Amendment
	Applicant argues that the present art does not teach the instant clams.  According to Applicant the art fails to teach or suggest cation B.  Further, Applicant argues that Choi does not remedy these deficiencies.
	In view of the amendment, the rejection of record is withdrawn, but it is reapplied with a new reference that teaches that in the same field of endeavor one could readily choose and substitute different cations from a small group including methylamine, cesium and formamidine.

Claim Rejection – 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-20140091488 (“the ‘488 publication”, made of record on the IDS, translation provided herewith) in view of the article to Choi et al (“the Choi article”, Nano Energy (2014) 7, 80-85) in view of the article to Jeon et al. (“the Jeon article”, Nature Materials, (2014), 13, 897-903) and further in view of CN-103762344 (“the ‘344 publication”, published on 4-30-2014, reference can be made to US-10059875 since it is in English).
The ‘488 publication teaches a perovskite of chemical formula 3 for example:

    PNG
    media_image2.png
    67
    250
    media_image2.png
    Greyscale
.



    PNG
    media_image3.png
    449
    503
    media_image3.png
    Greyscale
.
Further, the ‘488 publication teaches preparation of CH3NH3Pb(I1-mBrm)3 :

    PNG
    media_image4.png
    118
    528
    media_image4.png
    Greyscale
.
Further, the ‘488 publication teaches that M can be a variety of cations including monovalent organic ammonium ions, a monovalent ammonium ion, or Cs+.

  
    PNG
    media_image5.png
    82
    486
    media_image5.png
    Greyscale
.
Thus, the ‘488 publication teaches a solvent can be the Lewis base.  In this case the solvents can be dimethyl sulfoxide or formamide for example meeting the limitations of claims 15-16.
The ‘488 publication fails to teach the range limits of the values of p,q and r for the mixed cation.
It should be noted that instant claim 14 allows for A, B, and C to be identical, and it allows for Z1-Z4 to be identical.
The Choi article teaches that doping of the cation in methylammonium lead perovskites leads remarkable improvement in device efficiency.  Further, the Choi article teaches Cs cations, and methyl ammonium cations.  Still further, the Choi article suggests adducts since the mixed cations were prepared in DMF a Lewis basic solvent.

    PNG
    media_image6.png
    172
    466
    media_image6.png
    Greyscale

It would have been prima facie obvious to one having ordinary skill in the art to combine the teachings of the ‘488 publication with the teachings of the Choi article and optimize the cation mix in order to improve efficiency due to mixed cations.  One skilled in the art would 
The combination of the ‘488 publication with Choi fail to teach a motivation to make solvent adducts as perovskite materials.
The Jeon article teaches in the same field of endeavor that forming perovskites in solvents followed by drop-casting leads to extremely uniform and dense perovskite layers of the solvent adduct which according to Jeon enables the fabrication of improved solar cells (abstract).    Further, the Jeon article teaches adducts such as:

    PNG
    media_image7.png
    95
    340
    media_image7.png
    Greyscale

It would have been prima facie obvious to one having ordinary skill in the art to use the solvents as taught by the combination to form solvent adducts in order to create uniform and dense perovskite layers leading to improved solar cells.  One skilled in the art would expect success because Jeon relates to lead perovskites, the same field of endeavor.
In this case, the primary reference teaches that mixed cations are known and different halogen anions can be present in lead perovskites.  The secondary reference teaches that there are advantages to mixing cations, and the tertiary reference teaches that there are advantages to using solvent adducts such as DMSO.
The combination fails to teach cesium and formamidine as cations as the amended claims recite.
However, the ‘344 publication teaches that in a small preferable group that cesium and formamidine are preferred cations.
KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case one skilled in the art could apply prong B of KSR and substitute one known cation for another known cation both of which are preferred in a small group according to the ‘344 publication.  The ‘344 publication is in the same field of endeavor as the additional references and the ‘344 publication has overlapping utility in perovskite materials.  Further, the preferred cations in the ‘344 publication are identical to the claimed cations of the instant application – methyl ammonium, formamidine, and cesium.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
Conclusions
No claims allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622